 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban Newspaper Publications,Inc. and San JoseNewspaper Guild,Local 98,The Newspaper Guild,AFL-CIO,and Bay Area Typographical Union No.21, International Typographical Union,AFL-CIO,Joint Petitioners.Case 20-RC-13319September28, 1976DECISIONAND DIRECTION OF ELECTIONSBy MEMBERS JENKINS,PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Charles H.Pernal, Jr. Pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, thiscase was transferred by direction of the Regional Di-rector for Region 20 to the National Labor RelationsBoard for decision. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated and we find that the Em-ployer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Actto assert jurisdiction herein.2.The labor' organizations involved claim to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer, in addition to doing commercialjob printing, publishes 11 weekly suburban newspa-pers' in the southern San Francisco Bay area, pri-marily in Santa Clara County. Joint Petitioners seekto represent a unit of all advertising, editorial, busi-ness office, inside circulation, and composing roomemployees; excluding all pressmen and platemakingemployees (who are currently represented by a dif-ferent labor organization), mailroom employees, out-1The Los Altos Town Crier, the Campbell Press, the Cupertino Courier,the Sunnyvale Scribe, the Santa Clara Sun, the Milpitas Post, the San JoseSun, the East San Jose Sun, the South San Jose Sun, and the Almaden Sunhave news content, the Mountain View Sun has no editorial content but isan advertiserside circulation employees, guards, and supervisors.The Employer contends that the unit sought is inap-propriate and urges the Board to directelections intwo separate units: (1) All nonmechanical employeesincluding editorial, advertising,` business office, andinside and outside circulation employees; and (2) allcomposing room employees.The Employer would include mailroom and bind-ery employees in the nonmechanical unit; Joint Peti-tionerswould exclude them. The Joint Petitionerswould include editors of the individual newspapers,the two sports editors, the credit manager, and themarketing and promotions director; the Employerwould exclude them as managerial employees andsupervisors. Supervisory status of a number of indi-viduals is also contested.In overall charge of the newspapers are MortonLevine, the executive editor, and Elaine Levine, thepublisher. The Employer's main office and plant is inCupertino, California. It also maintains offices inCampbell, Sunnyvale, Los Altos, Milpitas, and SantaClara. Each newspaper has an editor generally re-sponsible for the news and editorial content of theindividual newspapers.The editors write news stories and editorials. Mosthave either full- or, part-time reporters to work along-side them; some newspapers have no reporters assuch.There are also reporters whose material ap-pears in several or all of the newspapers. The Em-ployer employs two sports editors who split the news-papers between them. One works with a full-timereporter; the other shares a reporter with an individ-ual newspaper. Individual' newspapers use outsideneighborhood columnists (spot employees) who con-tribute news stories on local events. Sports editorsreceive news stories on athletic events from student"stringers" who are paid a small sum per article. Inaddition, an entertainment section, the Marquee, isprepared under the direction of Aleta Watson. TheEmployer also has four photographers who work outof the Milpitas office. Photographers are scheduledfor specific blocks of time for the individual newspa-pers. Either an editor or someone else on the individ-ual newspaper will make an assignment to the ' pho-tographer, either in writing or in conversation. Insome cases, the editor has a voice in choosing thepicture, and sometimes there are only verbal instruc-tions. Photographs are processed in the Milpitas' pho-to lab.Editorials, which are written primarily by individu-al editors but on occasion by reporters, are sent tothe Cupertino office for review by the executive edi-tor.News items are sent to the central copy room inCupertino. Photographs are sent to the copy roomfrom the photo lab. Sports editors do their own copy226 NLRB No. 23 SUBURBAN NEWSPAPER PUBLICATIONS, INC.155work and send the material to the composing room.There are three full-time employees and one part-time employee in the copy room which is located inCupertino. They edit stories, write headlines for thestories, assemble and lay out all the material thatgoes into the newspapers in accord with general in-structions from the editors, dummy pages, and sendthe completed dummies to the composing room.Generally speaking, the newspapers fall together bythis process.Commercial display advertising and classified ad-vertising is supervised by Jack Young, who also su-pervises the dispatch department and the ad servicedepartment. There are 10 display ad sales personsworking out of various offices who solicit and servicecommercial advertising accounts. Classified advertis-ing has four sales persons working in Cupertino andtwo in Los Altos. The ad service employees of thedepartment process advertising copy, make up dum-mies for the various advertisements, check the dum-mied ads to make sure nothing is left out, and checkthe pages to see that the ads are correct. They alsomake sure copies of the ads-tearsheets-are sent tocustomers along with the bill, keep track of advertis-ing inches, write letters, and gather information forthe salesmen. The dispatch department is a messen-ger service for display advertising customers.Dummied news stories and editorials and dum-mied advertisements are sent to the composing room,which is located in Cupertino in a separate roomnear the copy room. The purpose of the composingroom is to translate reporters' manuscripts, advertis-ing copy, and ad salesmen's layouts into material tobe photographed for making plates for printing thenewspapers. The composing room consists of type-setting, ad makeup, page makeup, proofreading, andcamera departments. Type is set on computerizedkeyboards, runs through photocomposing units, andcomes out in long galleys. Galleys are then waxed,trimmed, and proofread. After corrections are made,the galleys are sorted by numbers supplied by thecopy desk, headlines are matched to stories, and thematerial is, together with advertisements, made upsheets for the camera department. Advertisementsare separately made up by, ad artists who use eitheroriginal art, a compugraphic typesetting machine, orcamera ready art "furnished by the advertiser. Pagemakeup is where the editorial material comes togeth-erwith the ads, Once the material is made up, it issent to camera which prepares lithophotos for mak-ing plates. The photos are then sent to platemakingand printing.The circulation department is headquartered inCupertino.Most of the newspapers are distributedhouse-to-house by carrier boys, who receive theirnewspapers either from district managers or truck-drivers. There are also route checkers, part-time em-ployees, who make sure that newspapers are properlydelivered. The work of the so-called inside circula-tion department consists of maintaining records onsubscriptions and taking complaints. There are alsopart-timeemployeeswho -make spot telephonechecks with subscribers to see if the papers have beendelivered and if the subscribers noticed a particularadvertisement.The Employer also employs mailroom employeeswho recently voted in a Board election in a unit ofthemailroom-bindery department employees.' TheEmployer also has accounting and office employees.The first issue to be decided in this case concernsthe scope of the unit-whether mechanical and non-mechanical employees may be included in the sameunit. The Petitioner would include news-editorial, of-fice, and circulation employees in the same unit withthe composing room employees. In the newspaperindustry, however, mechanical employees have beenseparately represented from nonmechanical employ-ees.Mechanical employees traditionally have beenseparately represented by crafts, and the Board usu-ally finds appropriate separate units of various me-chanical craftsmen.American-Republican, Incorporat-ed,171NLRB 43 (1968). Although mechanicalcraftsmen have been included in the units with othermeachnical craftsmen, they have not, traditionally,been included in units with nonmechanical employ-ees.Although some editors, copy room employees, andad salespersons have occasion to go into the compos-ing room, the composing room employees work in asingle enclosed area, use special equipment, and per-form distinct operations requiring special skills. JointPetitioners argue that the craft distinctions have beenblurred because the Employer's typesetting opera-tions are considerably simpler than traditional meth-ods of typesetting.Although the Employer usesphotocompositionmachineswhichturnoutphotoprinted galleys, the fact remains that compos-ing room employees perform the traditional craftfunctions of putting the editorial and advertisingcontent of the newspapers into form ready for print-ing.The operators of the typesetting machines, thecamera, and the stripper perform the functions his-torically performed by typesetters putting type ,intochases. The advertising layout artists, the proofread-ers, and the pasteup artists work in the composingroom under composing room supervision and per-form duties which are intimately related to the com-posing room functions. Pasteup is a mechanical func-2Case 20-RC-12759. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.Garden Island Publishing Co., Ltd.,154 NLRB697, 700-701 (1965). For these reasons we find thatthe combined unit sought by the Joint Petitioners isinappropriate and shall direct elections in separateunits of mechanical employees and nonmechanicalemployees. The mechanical unit shall consist of allcomposing room employees.'Although the optimum nonmechanical unit in thenewspaper industry is a unit of all nonmechanicalemployees, a combined unit of employees doing sim-ilar or coordinated work, which does not include allnonmechanical employees, may be found appropri-ate.Lowell Sun Publishing Company,132 NLRB 1168(1961).The mailroom employees participated in a Boardelection on July 1, 1975, within the 12 months priorto the hearing. The Employer seeks to include themin the nonmechanical unit if the petitioner therein isnot certified as bargaining representative. A Boarddecision 4 issued on July 7, 1976, and the results ofthe election were certified on July 21, 1976. Mail-room employees in the newspaper industry are awell-defined functionally distinct group who havebeen traditionally represented on a separate depart-mental basis.The Bakersfield Californian152 NLRB1683 (1965). Specifically, the Employer's mailroomemployees have been found to constitute a separateunit.Accordingly, we shall not include them in thenonmechanical unit.As indicated above, the Joint-Petitioners would in-clude only the inside circulation employees in the ap-propriate unit. The Employer urges the Board to alsoinclude the outside circulation employees. The out-side circulation employees fall within a categorywhich the Board traditionally recognizes as a sepa-rate appropriate unit.El Mundao, Inc.,167 NLRB760 (1967). Accordingly, we find that the outside cir-culation employees are excludable from the unit. Theinside circulation ' employees-file clerks who main-tain subscription records and phone checkers whocanvass to verify delivery and ask about advertise-ments=come into contact with advertising and edi-torial employees, work in thesamebuildings, andshare the same facilities. Accordingly, we shall in-clude them ifi the nonmechanical unit.The Employer contends that the editors of the in-dividual newspapers 5 are supervisors and managerialemployees and should be excluded from the unit.3Excluding pressmen and platemen who are separately represented.4 Suburban Newspapers Publications, Inc,Case 20-RC-12759 (unpub-lished).5There are eight editors' Doris Shepard, Los Altos Town Crier, Pat Staf-ford, Campel Press; Sue Beving, Cupertino Courier, Jim Barrett, SunnyvaleScribe; Carolyn Leal, Santa Clara Sun, Janice Bridges, Milpitas Post, TomGilsenan, East San Jose Sun; and Aleta Watson, San Jose Sun, South SanThe Employer contends that their supervisory au-thority liesin assigningwork to reporters and in rec-ommending the hiring and firing of employees. TheEmployer states in its brief, "The editors havesimilarresponsibilities and duties."The editors are primarily engaged in covering andwriting news stories which appear in their newspa-pers. They also come up with additional material tofill the newspapers and designate story placement,particularly with respect to lead stories. At least oneof the editors had no reporter to assist her. On thosenewspapers which have either full- or part-time re-porters, the coverage of particular stories is ordinari-ly worked out in cooperation between editor and re-porter.Many reporter stories are self-generated, andreporters work largely independently. Thereis no ap-parent distinction between the method of paymentfor reporters and editors. The record as a wholeshows that the relationship between editors and re-porters is cooperative and informal. Any direction ofa reporter's work by an editor is more akin to thatgiven by a leadman' than that by a supervisor. Ac-cordingly, we find that editors do not responsibilydirect reporters in their v'ork within the meaning ofSection 2(11) of the Act.Although the executive editor testified that certaineditors hired reporters, the record when viewed as awhole shows that editors do not have authority tohire and exercise very little influenceon personnelassignment. For example, editors have complained tothe executive editor that they need more reportorialassistance.In asking for such help they may pointout that a particular reporter, is availableand wantsto work moretime.However, the record is clear thatthe decisions have been made by the executive edi-tor.A number of such efforts by individual editorshave been fruitless. Editors do not have authority tofire reporters, and they evaluate the performances ofreporters only on an informal basis. Meetings withthe executive editor to assure uniformity of policy areattended by both editors and reporters. Accordingly,we find that the editors are employees within themeaning of the Act.The Employer contends that editors write un-signed editorials expressing their own ideas as thoseof the individual newspapers and are therefore man-agerial employees. However, the record shows thateditors routinely submit proposed editorials to thepublisher or executive editor for approval beforeprinting.Often editorials, I particularly those endors-ing candidates for office, will be discussed with theexecutive editor before they are finally written. Al-though the individual editors generally have few con-Jose Sun, and Almaden Sun. Aleta Watsonalso is involved in the prepara-tion of the"Marquee" entertainment section. SUBURBAN NEWSPAPER PUBLICATIONS, INC.157flictswith the policy of the executive editor and thepublisher, there have been times when the executiveeditor or publisher has made changes on editorials,on occasion without consulting with the editors. Ac-cordingly, we find that the editors are not managerialemployees within the meaning of the Act and shallinclude them in the nonmechanical unit.The Employer also contends that the two sportseditors, Louis Lucia and Richard Sparrer, are super-visors within the meaning of the Act. One works witha full-time reporter; the other with a part-time re-porter. It is clear from the record that sports editorsperform-work in a manner similar to editors of theindividual newspapers. Thus, the sports editors workprimarily as reporters in an informal cooperative re-lationship with the sports reporters. In sum, the rec-ord does not establish that sports editors are supervi-'sors and we shall include them in the nonmechanicalunit.The employee status of a number of other personsis contested in the record and in the brief of the Em-ployer. The Employer contends that Phillip Nelson is,a supervisor of the photographers. Nelson is one offourphotographersand performs photographicwork. The Employer contends that Nelson has hiredall the other photographers on the staff. However,careful review of -the record indicates that he wasinvolved in hiring only to the extent of checking onthe applicants'-technical abilities. There is record tes-timony that he effectively recommended the dis-charge of one photographer. However, the recordshows that individual editors complained that thephotographer was not performing his duties and fail-ing to -take requested pictures. Nelson merely actedas a conduit for their complaints to management.The work of photographers is scheduled in timeblocks, and photographers take pictures suggested byeditors.Thus, photographers work independentlyfrom one another. In these circumstances, we findthat the record fails to establish, that PhillipNelson isa supervisor, and we shall include him in the nonme-chanical unit.KatherineWakerly is the copy desk chief and isclaimed by the Employer to be a supervisor. Wakerlyis a working copy editor-one of the three full-timecopy editors employed at the newspapers. The natureof the work is such that each works relatively inde-pendently of the others. Hiring of copy desk person-nel is done by the executive editor, although Wakerlyhas performed initial interviewing. One of the copydesk employees earns more money than Wakerly.Wakerly has' been consulted on the progress of apart-time employee, but- the record shows that theexecutive editor exercises the effective decisionmak-ing authority. Accordingly, we find that KatherineWakerly is an employee and shall include her in thenonmechanical unit.JackYoung is the overall supervisor for theEmployer's advertising department. The Employeralso contends that Ernest Bicknell is a supervisor.Until just prior to the hearing Bicknell was a nonsu-pervisory display advertising salesman. The Employ-er, however, contends that he is now the east valleyadvertising manager and will supervise the work oftwo other salespersons. At the time of the hearing,the details of the new position had not been workedout, and Bicknell was not in fact acting as a supervi-sor. To find him a supervisor now would be specula-tive. Since Bicknell was told that he would have theauthority to hire and fire, he may ultimately assumesupervisory authority. Since we are unable to de-termine whether he will be a supervisor at the time ofthe election, we shall allow him to vote, subject tochallenge, in the election in the nonmechanical unit.The Employer would exclude as supervisor Doro-thy Hassett who is a display advertising salespersonin the Los Altos office. She spends about two-thirdsof her time doing outside sales work and shares heroffice with another salesperson, a file clerk, and twoclassified advertising clerks. The Employer contendsthat Hassett supervises the work of the clerks and haseffectively recommended the hiring and firing of em-ployees. The record shows that both Hassett and theother salesperson interviewed the part-time file clerkand recommended to the advertising manager thatshe be hired. Her role in hiring was thus both sharedand limited. The record also shows that Hassett toldone employee that she was discharged but that shewas acting under the direction of the advertisingmanager who made the discharge decision. Little re-view or direction of the classified ad clerks or the fileclerks is required. They work independently. The fileclerk, in fact, has flexibility in setting her own hoursand works until the immediate job is done. For thesereasons, we find that the record fails to show thatDorothy Hassett exercises supervisory authority andwe shall include her in the nonmechanical unit.The Employer contends that Viola Burkitt is a su-pervisor in charge of the ad service department. Shehas initially interviewed applicants for employmentand told an employee that she had been hired. Shealso plays a limited role in scheduling employees.However, the ad service department is next to JackYoung's office. Young exercises personal oversightover the ad service operations and makes the deci-sions of whom to hire. Accordingly, we find that Vio-la Burkitt is not a supervisor and shall include her inthe nonmechanical unit.Ora Penn is responsible for the dispatch office,which operates a messenger service in connection 158DECISIONS,OF NATIONALLABOR RELATIONS BOARDwith advertising material. Dispatch employees aremostly part-time employees whose qualifications arebeing able to drive and do the job. There is a highturnover in the department. The record shows thatPenn actually hires dispatchers. Accordingly, we findthat Ora Penn is a supervisor within the meaning ofthe Act.The Employer contends that Stephanie Tucci, theoffice manager at Cupertino, is a supervisor. She re-ports to John Scroggs, the circulation director. Herprincipal responsibility is feeding circulation infor-mation into a computer and handling the printouts.Although -the job of file clerk is largely- routine, fileclerks do report to Tucci. The record shows that Tuc-ci has hired two of the file clerks on her own judg-ment and introduced them to the circulation directoronly after they were hired. Since Tucci has exercisedthe authority to hire employees, we find that she is.asupervisor within the meaning of the Act.Lainys Stevens is an office manager,in Cupertinoin charge of the accounts. Bookkeeping clerks workin the office. The record shows she has exercised theauthority to hire and fire. Accordingly, we find thatshe is a supervisor.The Employer has five area supervisors, four ofwhom work with both outside and inside circulationemployees 6 These four supervisors all have the sameduties and responsibilities. They have the authorityto hire and fire file clerks, who are unit employees.The record specifically shows that one, Shirley Ba-trea, hired all four file clerks working for her withoutconsulting with the circulation manager. According-ly,we find that area supervisors are supervisors andshall exclude them from the unit.The Employer would exclude Don Thompsonfrom the unit as a managerial employee. He reportsdirectly to the publisher and works on promotionaland marketing programs. He recently introduced the"Marquee" entertainment section which is insertedin each of the newspapers. It appears that he may bemanagerial. However, as the record is not definitiveas to his duties and his relationship with the pub-lisher,we shall allow him to vote, subject to chal-lenge, in the nonmechanical unit.Finally, the Employer would exclude the , creditmanager, Sandra Martin, as a managerial employeeon the grounds that she can commit the Employer'scredit.However, she commits such credit only in thelimited area of determining credit worthiness of cus-tomers for advertising. Accordingly, we find she is6No file clerks report to the fifth area supervisor, who has the CupertinoCourier and the Sunn vale Scribe Thd11The insiuFnot a managerial employee and shall include her inthe nonmechanical_unit.The parties agree that Shirley Boggs and MayShrank are supervisors in the composing room. BruceKeith works in the composing room as a pasteup art-ist.He assigns pasteup work to employees -and hashired, or effectively recommended the hiring of, em-ployees in the. department. Accordingly, we find thathe is a supervisor.Greogry Talbott also works in the composingroom operating the camera and stripper tables. TheEmployer contends that he is a supervisor. One otheremployee regularly works in camera operations. Itappears from the record, that Talbott, as a highlyskilled employee, is similar to a leadman and doesnot responsibly direct the other employee's work.Nor does the record show, as contended by the Em-ployer, that Talbott recruited the other camera-em-,ployee. The record shows that the employeein ques-tion had shown an interest in camera work and thatshe was transferred by the superintendent who hadknowledge of her work. Accordingly, we shall in-clude Talbott in the mechanical unit.The Employer contends that Jean Buscher is an-other supervisor in the composing room.She is aproofreader and does some page makeup. Althoughshe has played a role in recruiting part-time proof-readers, the record shows that the hire or dischargeof proofreaders is done by ShirleyBoggs.According-ly,we find that Buscher is an employee entitled tovote in the mechanical unit election. ,In addition to agreement that Shirley Boggs andMay Shrank are composing room supervisors theparties are in agreement that the following personsbe excluded from the unit: Pete Seymour, as a super-visor in the circulation department;' Mary Roberts,as a supervisor of classified ad sales; and Wilma Al-bright,, as a confidential secretary.1In accord with our Decision herein, we shall directelections in the following units which we find areappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All advertising, editorial, business office, and in-side circulation employees employed by the Em-ployer; excluding mailroom employees, outsidecirculation employees, and all other employees,guards, and supervisors within themeaning ofthe Act.All composing room employees employed by theEmployer, excluding pressmen and platemenand all other employees, guards, and supervisorswithin the meaning of the Act.a circu aon emp ogeesor[Direction of Elections andExcelsiorfootnotethese papers report to the Cupertino office manager It thus appears thatthis area supervisor is outside the unit in any event and not eligible to voteomitted from publication.]